"This court, like the district court, reviews an appeals officer's
decision for clear error or abuse of discretion." Dickinson v. American
Medical Response, 124 Nev. 460, 465, 186 P.3d 878, 882 (2008); see also
NRS 233B.135(3) (setting forth the standard for judicial review of an
agency's decision). "We may not substitute our judgment for that of the
appeals officer as to credibility determinations or the weight of the
evidence on a question of fact." Dickinson, 124 Nev. at 466, 186 P.3d at
882. Moreover, although we review issues of law de novo, "the appeals
officer's fact-based legal conclusions are entitled to deference and will not
be disturbed if they are supported by substantial evidence. Substantial
evidence is evidence that a reasonable person could accept as adequately
supporting a conclusion." Id. at 465-66, 186 P.3d at 882 (footnotes
omitted).
             Appellant contends that the testimony and evidence that the
appeals officer relied on was perjured and falsified, thereby leaving no
evidence in the record to support the denial of his claim. We are unable to
substitute our judgment for that of the appeals officer, who deemed this
testimony and evidence to be credible and persuasive. Id. at 466, 186 P.3d
at 882. Nonetheless, we have thoroughly reviewed appellant's proper
person appeal statement and the appellate record, and we are confident
that the differing diagnoses presented to the appeals officer were based on
each diagnosing doctor's good-faith interpretation of the medical evidence
available to him or her.
            Because substantial evidence supports the appeals officer's
conclusion that appellant did not suffer an occupational disease arising
out of and in the course of appellant's employment, NRS 617.358(2), the
officer did not abuse her discretion in denying appellant's claim for



                                      2
compensation. Dickinson, 124 Nev. at 465-66, 186 P.3d at 882; NRS
233B.135(3). Accordingly, we affirm the district court's denial of
appellant's petition for judicial review.'
            It is so ORDERED.




                                             Hardesty



                                             Parraguirre


                                                                           , J.




cc:   Tenth Judicial District Court Dept. 1
      Barnett Haden, Jr.
      Alverson Taylor Mortensen & Sanders
      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
      Churchill County Clerk




      "Appellant also challenges the district court's denial of his motion for
an extension of time to file his memorandum of points and authorities.
Because our review of the appeals officer's decision is the same as that
undertaken by a district court, see Dickinson, 124 Nev. at 465, 186 P.3d at
882, and because we have thoroughly reviewed appellant's proper person
appeal statement and the record, we conclude that this allegation of error
does not warrant reversal. NRCP 61.




                                       3

                                                                                  1